DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froehlich et al., WO2015/058900 (attached machine translation used for interpretation) in view of Strinzel et al., US Patent 4,658,665.

    PNG
    media_image1.png
    521
    762
    media_image1.png
    Greyscale

Regarding claim 26, Froehlich et al. discloses a motor vehicle comprising a transmission (see fig 2): a first oil reservoir (103); a second oil reservoir (101 – see lower region containing oil 105 in fig 2), the first oil reservoir (103) installed beneath (see fig 2) the second oil reservoir (101); and a connection line (131,132), the first oil reservoir (103) and the second oil reservoir (101) connectable through the connection line (131,132), a valve (139) configured to open or close (via 139) depending on an oil level 

    PNG
    media_image2.png
    687
    490
    media_image2.png
    Greyscale

Strinzel et al. teaches a similar dual lubricant reservoir transmission structure (see fig 1)  including a plurality of gearwheels (2) arranged on a plurality of shafts (3,4), wherein the gearwheels (2) and the shafts (3,4) are positioned directly above the first oil reservoir (7) such that the first oil reservoir (7) forms an oil sump (see fig 1) for oil from the gearwheels (2) and the shafts (3,4).  It would have been obvious to configure the gearwheels and shaft in the specified orientation as described by Strinzel el al. in the system disclosed by Froehlich et al., in order to create a more compact structure and facilitate lubricant exchange between chambers with less resistance.   
Regarding claim 27, Froehlich et al. in view of Strinzel et al. discloses the transmission of claim 26, wherein oil (105) from the second oil reservoir (101) is flowable into the first oil reservoir (103) through the connection line (131,132) when the connection line (131,132) is open, the connection line (131,132) obstructing the oil from the second oil reservoir (101) from flowing into the first oil reservoir (103) through the connection line (131,132) when the connection line is closed (139 closed).
Allowable Subject Matter
Claims 14-15 and 17-25 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 14-15 and 17-25 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 14, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A transmission (3), comprising: a plurality of gearwheels (24) arranged on a plurality of shafts; a first oil reservoir (4); a second oil reservoir (5), the first oil reservoir (4) installed beneath the second oil reservoir (5); and a connection line (6), the first oil reservoir (4) and the second oil reservoir (5) connectable through the connection line (6), the connection line (6) comprising a valve (7) configured to open or close depending on an oil level (14) in the first oil reservoir (4), wherein the gearwheels (24) and the shafts are positioned directly above the first oil reservoir (4) such that the first oil reservoir (4) forms an oil sump for oil from the gearwheels (24) and the shafts, and wherein the valve (7) is configured to maintain the oil level (14) in the first oil reservoir (4) between a minimum level and a maximum level, and the valve (7) is configured to open when the oil level (14) in the first oil reservoir (4) is less than the maximum level.”  
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
1/18/2022 have been fully considered but they are not persuasive. 
On page 7 of the Remarks, Applicant argues that Froehlich does not disclose a valve that maintains a level of lubricant between a minimum level and maximum level.  Examiner respectfully disagrees.  Froehlich discloses a system where valve 139 maintains the lubricant level in 103 between the maximum level as shown in fig 3 and the minimum level as shown in fig 4.  Claims 26 and 27 do not require that the valve is open between these two levels, merely that it performs said function.  Valve 139 maintains the fluid between these two levels by opening when lubricant drains to the minimum level.  Froehlich therefore does disclose the disputed limitation and applicants argument is not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654